Title: George Hay to Thomas Jefferson, 5 November 1810
From: Hay, George
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond. Nov: 5. 1810
          
            I have postponed my answer to your letter, of the 7. Oct: under the expectation of receiving the Statement of your defence, then in the hands of Mr Rodney.  I beg leave now to remind you, that the Session of the Circuit Court commences on the 22d inst:—that Livingston’s Suit stands among the Writs of Inquiry for the 5th day of the term, and that our pleas will be expected to be offered when the Suit is called, if not before. It is essential, I conceive, that your counsel, should be in possession of your Statement, when they Select the ground which your pleas are to occupy. I wish to file at once all the pleas on which the defence is to be rested, and thus to avoid the necessity of an application to the Court hereafter, for its permission to do that, which now may be done of right.—You will excuse me for therefore, for taking the liberty to remind you that the Statement should be forwarded, if it be practicable, without further delay— 
          
            I am, with the greatest respect Yr mo: ob: Ser.
            
 Geo: Hay
          
        